DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed on 2/2/2021, with respect to objection of claims 4, 6, and 14-15 have been fully considered and are persuasive.  The objection of claims 4, 6, and 14-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-12:
The present invention describes an electronic device comprising a housing; a plurality of antennas positioned at mutually different areas of the housing, respectively; wireless communication circuitry configured to transmit a diversity signal using the plurality of antennas; a processor operatively connected with the wireless communication circuitry; and a memory operatively connected with the processor and configured to store instructions, wherein the instructions, when executed, cause the processor to control the electronic device to receive at least one signal from a base station using the antennas, measure the at least one signal which is received, select a 
(2) Regarding claims 13-15:
The present invention describes an electronic device comprising a housing including a cover glass, a back cover opposite to the cover glass, and a side-surface member surrounding a space between the cover glass and the back cover; a plurality of antennas including mutually different areas of the side-surface member; communication circuitry electrically connected with each of the plurality of antennas; and a processor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/7/2021